Appellate Case: 22-1173     Document: 010110787378      Date Filed: 12/21/2022   Page: 1
                                                                                 FILED
                                                                     United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                        Tenth Circuit

                              FOR THE TENTH CIRCUIT                      December 21, 2022
                          _________________________________
                                                                        Christopher M. Wolpert
                                                                            Clerk of Court
  GREGORY D. CROSBY,
  a/k/a Gregory D. Cosby,

        Petitioner - Appellant,

  v.                                                        No. 22-1173
                                                (D.C. No. 1:21-CV-03233-LTB-GPG)
  WARDEN ADX; LT. BANELOUS,                                  (D. Colo.)
  DHO Hearing Officer; J. HOLBROOK,
  Correctional Counselor,

        Respondents - Appellees.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before BACHARACH, BALDOCK, and CARSON, Circuit Judges.
                  _________________________________

       Gregory D. Crosby is a federal inmate. He filed a habeas application under

 28 U.S.C. § 2241, claiming he had been denied due process in a disciplinary hearing.

 The hearing stemmed from an incident report alleging he destroyed property. After




       *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 22-1173    Document: 010110787378        Date Filed: 12/21/2022     Page: 2



 concluding Mr. Crosby did not exhaust administrative remedies, the district court

 dismissed the suit without prejudice. Mr. Crosby appeals.1

       The respondents urge us to dismiss this appeal as moot. It is moot, they say,

 because Mr. Crosby has received all the relief this suit could provide. While the suit

 was pending in the district court, Mr. Crosby gave notice that his incident report had

 been expunged. But he maintained that he still sought monetary relief. Noting that

 damages are not an available habeas remedy, see Preiser v. Rodriguez, 411 U.S. 475,

 494 (1973), the respondents conclude the case is moot because a favorable decision

 could not provide Mr. Crosby any further relief.

       Mr. Crosby did not file a reply brief to address the respondents’ mootness

 argument.2 By failing to address the mootness argument, he has waived any

 responses that are not obvious. See Eaton v. Pacheco, 931 F.3d 1009, 1031

 (10th Cir. 2019) (“Eaton doesn’t respond to the state’s mootness argument in his

 reply brief. Accordingly, we treat any non-obvious responses he could have made as

 waived and assume the state’s mootness analysis is correct.”). Mootness, of course,

 “is an issue of subject matter jurisdiction.” Ind v. Colo. Dep’t of Corr., 801 F.3d

 1209, 1213 (10th Cir. 2015). But “our duty to consider unargued obstacles to subject

 matter jurisdiction does not affect our discretion to decline to consider waived



       1
         Mr. Crosby represents himself, so we construe his filings liberally. See Hall
 v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).
       2
         Mr. Crosby filed a notice informing the court that he did not intend to submit
 a reply brief.
                                            2
Appellate Case: 22-1173    Document: 010110787378       Date Filed: 12/21/2022   Page: 3



 arguments that might have supported such jurisdiction.” Tompkins v. U.S. Dep’t of

 Veterans Affs., 16 F.4th 733, 735 n.1 (10th Cir. 2021) (brackets and internal

 quotation marks omitted).

       Seeing no obvious answer to the respondents’ mootness argument, we dismiss

 this appeal. We deny Mr. Crosby’s motion to proceed without prepaying costs and

 fees because he does not advance “a reasoned, nonfrivolous argument on the law and

 facts.” DeBardeleben v. Quinlan, 937 F.2d 502, 505 (10th Cir. 1991).


                                            Entered for the Court


                                            Joel M. Carson III
                                            Circuit Judge




                                           3